                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

           Plaintiff,

v.                                      Case No. 18-CR-154

VAN L. MAYES,

           Defendant.


             UNOPPOSED MOTION TO STAY BRIEFING SCHEDULE


      COMES NOW the above named defendant, Van Mayes, through

Attorney    Robert LeBell, and hereby moves the Court, by joint

agreement with the government, to stay the motion schedule in this

matter, for the reasons stated below.

      AS GROUNDS THEREFORE the defendant states the following:

      AUSA Christopher Ladwig and counsel have had a number of

discussions to resolve issues related to discovery. The following

is proposed to the court, in light of the issues that remain: The

defense will initially file Motions to Compel certain discovery

documents, which are presently redacted to an unredacted format, as

well as for the identification of specific government witnesses.

The redactions for which disclosure is sought relate to both the

substance of the witnesses’ statement, as well as the identity of

the   declarant.    The   government     disputes    whether   there     are

substantive redactions. The defense asserts that investigation

which is needed to be conducted in this matter, as well as, the



      Case 2:18-cr-00154-PP-WED Filed 05/06/20 Page 1 of 2 Document 69
preparation of pretrial motions, are stalled until this information

can be obtained from the government. The parties request that the

court stay the motion schedule until it can address these discovery

concerns. Counsel will file motions addressing the discovery issues

shortly. While alternative means of disclosure have been discussed

at length with Mr. Ladwig, it appears that the court’s direction is

needed at this time.


     Dated at Milwaukee, Wisconsin this 6th day of May, 2020.


                                  Respectfully submitted,

                                  /s/ Robert G. LeBell

                                  Robert G. LeBell, SBN 01015710
                                  Attorney for Defendant
                                  1223 N. Prospect Avenue
                                  Milwaukee, Wisconsin 53202
                                  (414) 276-1233
                                  Fax: (414) 239-8565
                                  dorbell@ldm-law.com




     Case 2:18-cr-00154-PP-WED Filed 05/06/20 Page 2 of 2 Document 69
